Citation Nr: 1136965	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  He was awarded the Vietnam Campaign Medal, among other decorations connected with his service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 RO decision which granted service connection for PTSD and assigned a 10 percent disability rating effective in July 2006.  In a March 2008 decision, the RO granted a 50 percent disability rating, effective in July 2006.  The Veteran continues to disagree, asserting that a higher disability rating is warranted, and that he is rendered unable to work due to impairment arising from PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Increased rating PTSD

Because the Veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

In this regard we observe that the years between 2006, the effective date of the grant of service connection, and the present have been eventful ones for the Veteran.  At the time of the initial VA psychiatric examination, conducted mainly for the purpose of establishing the diagnosis of PTSD and the medical nexus to service, the Veteran was working on a full-time basis and was married.  Since that time, he has stopped working altogether and has gotten divorced.  Although a second VA examination was conducted in 2008 for the purpose of identifying the current level of impairment caused by PTSD, and he had mostly stopped working at that point, no comprehensive examination has been conducted subsequent to his divorce.  VA treatment reports reflect the divorce, but do not reflect the impact upon his social adaptability with the level of comprehensive analysis most helpful to VA adjudicators.  The Veteran's representative has requested that another VA examination be performed given the length of time which has passed since the 2008 examination; however, the Board observes the major changes in the Veteran's life which have occurred require further information as to his functioning and adaptability as well.

Unemployability

The Veteran specifically claimed that PTSD prevents him from working in an April 2008 communication.  He submitted a formal claim for unemployability compensation benefits in August 2008.  In a February 2009 rating decision, the RO "mistakenly inferred" a claim for unemployability benefits, and then denied a total disability rating based upon unemployability due to service-connected disabilities.  

In a recent decision, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran explicitly asserts that his PTSD precludes employment.  Thus, the claim for a total disability rating based upon unemployability is intertwined with the continuing appeal for an increased rating for PTSD.  

Additionally, we observe that the Veteran has been pursuing a claim for disability benefits from the Social Security Administration for several years.  Copies of a March 2008 denial of disability benefits along with the records considered in that decision are of record in the Veteran's claims file.  However, in an April 2009 communication he indicated that an appellate hearing with that administration may be pending or may have been pending.  Thus, the process appears to be ongoing.  The VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits when such records are likely to be relevant to a VA adjudication.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because the Veteran previously claimed before the Social Security Administration that affective/mood disorders caused at least some portion of his unemployability, the Board finds there is a reasonable possibility any additional records are relevant to the Veteran's claims.  Golz.  Therefore, upon remand, the RO should check with the Social Security Administration as to the status of the Veteran's appeal with that agency, and should also check to see whether additional relevant evidence has been generated by the Social Security Administration since the March 2008 denial.  If so, such evidence should be obtained for VA review.

Lastly, as the Veteran continues to receive VA medical care, (and the Veteran indicated that all of his medical care is obtained from VA in an August 2008 statement) records of such care should be updated for the file.  The Veteran is hereby notified that if he has received any other medical care for PTSD or any other service-connected disability, he is responsible for notifying the VA so that records reflecting this care may be obtained to support his appeal.




Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by the VA Medical Center in Louisville, Kentucky, since February 2009 for inclusion in his claims file.

2.  The RO should check with the Social Security Administration to determine the status of the Veteran's claim for Social Security disability benefits, and whether new evidence not previously provided to VA has been obtained by that agency.  If so, copies of all evidence received since March 2008 should be obtained for inclusion in his claims file. 

3.  The veteran should be afforded a VA psychiatric examination to identify his current PTSD symptomatology and level of impairment arising from PTSD.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The claims folder must be made available to the examiner for review before the examination.  The examiner is requested to comment specifically upon the impact of the Veteran's PTSD upon his employability.  All other information pertinent to an understanding of the level of severity of the Veteran's PTSD should be fully described and included in the report.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed, the RO should again review the record, performing a longitudinal review as to the level of impairment resulting from PTSD from 2006 until the present, taking into consideration the various significant life events which occurred during this time period.  The RO should also perform another review of the claim for a total disability rating based upon unemployability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

